Citation Nr: 1710542	
Decision Date: 04/03/17    Archive Date: 04/11/17

DOCKET NO.  10-26 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to July 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO).  The Veteran testified at a hearing before the undersigned Veterans Law Judge in February 2016.  A transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its May 2016 Remand, the Board requested that the Veteran undergo a new VA examination to assess the etiology of his right knee disability, finding that a September 2009 VA opinion was inadequate because the VA examiner did not address all pertinent evidence in the claims file.  Specifically, the Board noted that the examiner did not discuss the implications of the fact that the Veteran filed an initial claim seeking service connection for a right knee disability in 1968, the year following his discharge from service, or the Veteran's lay statements and testimony regarding the symptoms that he experienced during service and continuously since service discharge.  Accordingly, the Board requested a new VA opinion which adequately addressed this positive evidence in favor of the Veteran's claim.

In compliance with the Board's Remand, the Veteran was afforded a new VA examination in July 2016.  Unfortunately, the July 2016 VA opinion is inadequate as it does not address the positive evidence in favor of the Veteran's claim as requested in the May 2016 Board Remand and because it provides virtually no rationale for the opinion rendered.  In that regard, the July 2016 VA examiner opined that the Veteran's right knee disability was not etiologically related to service because the in-service right knee symptoms were "acute only" and there is "no evidence of chronicity of care."  The examiner did not address the Veteran's lay statements regarding continuous symptoms during service and after service discharge or the fact that the Veteran filed a claim seeking service connection for a right knee disability within one year of service discharge.  As the July 2016 VA opinion fails to provide adequate rationale for its conclusion and does not comply with the Board's May 2016 Remand, a new VA examination is necessary.  Stegall v. West, 11 Vet. App. 268 (1998) (RO compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a new VA examination to determine the etiology of his right knee disability.  After a thorough review of all evidence in the claims file, to include the Veteran's service treatment records, the post-service treatment records, the Veteran's 1968 claim for service connection for a right knee disability, and the Veteran's lay statements and testimony, the examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's current right knee disability was incurred in or is otherwise related to his active duty service.  The examiner should specifically opine as to the likelihood that the symptoms experienced by the Veteran during service were early manifestations of his later diagnosed right knee arthritis.

A complete rationale must be provided for all opinions proffered.  In rendering the requested opinion and rationale, the examiner must reconcile his/her opinion with the Veteran's testimony and the lay statements of record regarding in-service and post-service symptomatology.  In that regard, the Veteran has provided lay statements that he experienced symptoms of a right knee disability during service which continued after service discharge, and that he self-treated his right knee pain for many years before seeking medical treatment.  The examiner is advised that the Veteran is competent to report observable symptomatology, including pain, and that the Veteran's lay statements and testimony should be presumed to be credible for the purposes of this examination only.  The examiner's rationale should also specifically address the fact that the Veteran filed a claim in 1968 for service connection for a right knee disability, within one year of service discharge.

2.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).

3.  After completing all appropriate development, the RO must readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




